Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antolovic et al (US 2009/0054106).
Regarding claims 1, 16, Antolovic et al disclose an apparatus for determining at least one piece of information on a position of a transmitter, comprising:
an antenna apparatus 902, 904, 206, a control apparatus 212 and a data processing apparatus 250;
wherein the antenna apparatus comprises several different directional characteristics (100; [0062]);
wherein the directional characteristics each relate to an amount of spatially different receive 902, 904 sensitivities of the antenna apparatus;
wherein the control apparatus 212 influences the antenna apparatus such that several different directional characteristics of the antenna apparatus are activated (claim 20; 224, 206);
wherein the antenna apparatus receives at least one signal originating from the transmitter 900 for each activated directional characteristics; and
wherein the data processing apparatus 250 processes the received signals and the amount of spatially different receive sensitivities allocated to the respectively .
Claims 1-2, 10-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi (US 2013/0095770).
Regarding claims 1, 16, Moshfeghi discloses an apparatus for determining at least one piece of information on a position of a transmitter, comprising:
an antenna apparatus 320, 222a, a control apparatus and a data processing apparatus 226;
wherein the antenna apparatus comprises several different directional characteristics ([0050], [0054]);
wherein the directional characteristics each relate to an amount of spatially different receive sensitivities of the antenna apparatus 320, 222a;
wherein the control apparatus influences the antenna apparatus such that several different directional characteristics of the antenna apparatus are activated ([0050],[0054],[0071]);
wherein the antenna apparatus receives at least one signal originating from the transmitter 212a for each activated directional characteristics; and
wherein the data processing apparatus 226 processes the received signals and the amount of spatially different receive sensitivities allocated to the respectively activated directional characteristic to an amount of weighted receive values related to 
Regarding claim 2, Moshfeghi discloses wherein the control apparatus influences the antenna apparatus such that several different directional characteristics of the antenna apparatus are activated ([0050], [0054]); wherein the antenna apparatus 320, 222a receives at least one signal of the transmitter 212a for each activated directional characteristic; and wherein the data processing apparatus 226 processes the received signals and the amount of spatially different receive sensitivities allocated to the respectively activated directional characteristic to an amount of weighted receive values 910 related to the respectively activated directional characteristic and processes the amounts of weighted receive values related to the different directional characteristics together.
Regarding claims 10-14, Moshfeghi discloses wherein only the signal of one signal output of the antenna apparatus is available for the data processing apparatus per activated directional characteristic ([0054]), wherein the signals of several signal outputs of the antenna apparatus are available for the data processing apparatus per activated directional characteristic ([0054]), wherein the antenna apparatus emits at least one signal so that a signal originates from the transmitter ([0049]), wherein the antenna apparatus and the data processing apparatus 226 are configured to receive and to process signals reflected 230 by the transmitter as signals originating from the transmitter, and wherein the data processing apparatus presents the amounts of .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kumar (US 2014/0327576).
Regarding claims 4-7, Moshfeghi has discussed above but fail to disclose wherein the data processing apparatus adds up at least one group of the amounts of weighted receive values related to different directional characteristics, wherein the data processing apparatus adds up a group of the amounts of weighted receive values and determines the information on the position of the transmitter at least from an accumulation area of the received signals, wherein the data processing apparatus determines a difference at least between two groups of the amounts of the weighted receive values, and wherein the data processing apparatus determines the presence of several transmitters from the difference.  Kumar discloses wherein the data processing apparatus adds up 100a, 210 at least one group of the amounts of weighted receive values related to different directional characteristics, wherein the data processing apparatus adds up 250 a group of the amounts of weighted receive values and determines 148 the information on the position of the transmitter at least from an accumulation area of the received signals, wherein the data processing apparatus .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view Kamo et al (US 2016/0223651).
Regarding claims 8-9, Moshfeghi has discussed above but fail to disclose wherein the antenna apparatus is a multi-beam antenna and wherein the directional characteristics of the antenna apparatus configured as multibeam antenna differ from one another by the direction of the beams, and wherein the antenna apparatus configured as multi-beam antenna comprises an individual signal output for each switchable directional characteristic.  Kamo et al disclose wherein the antenna apparatus is a multi-beam antenna ([0054]) and wherein the directional characteristics of the antenna apparatus configured as multibeam antenna differ from one another by the direction of the beams ([0058]; claim 3), and wherein the antenna apparatus configured as multi-beam antenna comprises an individual signal output for each switchable directional characteristic ([0058]).  It would have been obvious to one of ordinary skill in the art to modify Moshfeghi to incorporate the above claimed features as disclosed by Kamo because these are just obvious ways of implementing Moshfeghi’s apparatus and no new or unexpected results would occur.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DAO L PHAN/Primary Examiner, Art Unit 3648